Title: To James Madison from William Harris Crawford, 9 September 1816
From: Crawford, William Harris
To: Madison, James


        
          My dear Sir.
          Washington 9th Sepr. 1816
        
        I yesterday recd. a letter from Gnrl Samuel Smith of Baltimore, to which is added a postcript in the following words; viz. “The equipment of vessels to cruize against the Spanish trade is to be regretted. Is there no way to prevent it? Will it not interfere with our chance of purchasing East Florida?[”]
        The letter itself contains nothing upon this subject.
        I was informed by Mr Beasley that a British vessel had lately arrived at Baltimore, having on Board Genl Mina, & who contemplated hostilities against Spain, in conjunction with the Patriots. It was understood that the British vessel had cleared for the U. S. & that bonds had been given, that the Cargo consisting of Arms & munitions of war, Should be landed in one of our ports. He stated that he had understood a sale, either in fact, or in appearance, was to be made of vessel & Cargo, as the means of complying with the bond. It was understood, that the arms & munitions formed a complete armament of the vessel, which is represented to be large. Mr Beasley further stated, many adventurers from this country were engaging in the expedition, & that in one case the father of a young man had come on to Baltimore and had had him arrested for debt; and thrown into jail, as the only means of preventing it. He stated that this vessel was mo[o]red directly in the route of the Steam boat, & that the enquiries which were made by the passengers on passing it, could not fail to diffuse a Knowledge of what was going on, through every part of the U.S.
        
        Such is the information which I have recd, and altho the Vessel principally implicated Sails under the British flag, & is commanded by a British officer, yet it appears to me to be of Sufficient importance to be Communicated, at least to you Sir. Probably it will be thought expedient, to make further enquiries, & ascertain more precisely the nature of the equipments going on, & the character which they may ultimately assume, before any decision is made in relation to them.
        I have Seen Mr Bagot who has assured me that if the British deserters, on persevering in their request, Shall be delivered over to him, that he will make Such a representation as will effect every thing in their favor, which can be supposed to depend upon him, but that he cannot undertake to guarranty their safety against the punishment to which their offences subject them, if the law should be rigorously executed. I told him that it was not expected, that he should take this responsibility upon himself, but that in making his representation he should distinctly, state, that the American government, in discharging the men, with a view to their being Sent back, calculated, that the motives which induced them to return, as well as those which produced their discharge, would exempt them from the penalties due to the offences they had committed. He acquiesced entirely in this view of the Question, & assured me that the wishes of this government should be Strictly complied with.
        I have directed Colo Bomford to enquire into the facts & to warn them of the danger to which they will be exposed, & to assure them at the Same time, that they must be Sent out of the Country, & that they will not be discharged until the Minister provides the Means of sending them back to their own Country. If they persevere in their wishes, as soon as Mr Bagot is prepared to receive them, they will be placed at his disposition, with an express engagement to Send them home.
        My children are better with the whooping cough. Mrs. Crawford unites with me in affectionate regards to yourself & Mrs Madison & Mr Todd.
        
          Wm H Crawford
        
      